Citation Nr: 1113319	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchiectasis. 

2.  Entitlement to service connection for hernia, status-post surgical repair, including as secondary to bronchiectasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, inter alia, denied the above claims.  On his Substantive Appeal, the Veteran limited his appeal to the issues noted on the title page.  

Broadly construing the Veteran's contentions, the Board finds that his original claim was for a lung condition that includes COPD, asthma, and bronchiectasis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been recharacterized as shown above.


FINDINGS OF FACT

1.  In a February 1975 rating decision, the RO denied the Veteran's claim for service connection for asthma.  The Veteran did not appeal.  

2.  Evidence received since the February 1975 decision denying service connection for asthma does not raise a reasonable possibility of substantiating the claim of service connection for a lung condition.

3.  Hernia, status-post surgical repair, did not have its onset during active service, or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The February 1975 RO decision denying service connection for asthma is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the RO's February 1975 decision; the claim for service connection for a lung condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for hernia, status-post surgical repair, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

The Veteran's initial claim of entitlement to service connection for asthma was denied in a February 1975 rating action.  In the February 1975 decision, the RO noted that the Veteran had a long history of respiratory difficulties which he did not disclose at induction; the basis of that denial was that there was no evidence showing that the preservice disability had been aggravated beyond normal progression by service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1975 rating decision consisted of the Veteran's service treatment records and a January 1975 VA examination.

Evidence relating to the claim for service connection for a lung condition received since the February 1975 rating decision that is new consists of letters from the Veteran's wife and three friends received in May 2006 stating that the Veteran had respiratory problems prior to service that worsened while in service, a VA examination dated August 2007, and private medical treatment records showing treatment for asthma from December 2000 to December 2005.  

The evidence submitted after the February 1975 rating decision does not contain competent medical evidence demonstrating that the Veteran's lung condition was aggravated by service.  In fact, the VA examination contained a well-supported opinion clearly finding that the Veteran's currently diagnosed COPD or the inservice diagnosed bronchiectasis was not aggravated beyond its normal progression.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Additionally, the new evidence does not contain any competent medical evidence of record showing that the Veteran's lung condition is related to service in any way.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's lung condition was aggravated by service or is related to his active duty.  

Accordingly, the Board finds that the evidence received subsequent to February 1975 is not new and material and does not serve to reopen the Veteran's claim for service connection for a lung condition.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

II.  Service connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims that his hernia was caused by his lung condition, variously claimed as bronchiectasis and asthma.  Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The claim for service connection on a secondary basis, however, must be denied as a matter of law since service connection is not in effect for a lung condition.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 38 C.F.R. § 3.159(d).  

Furthermore, service connection for hernia, status-post surgical repair, must also be denied on a direct basis as a careful review of the record revealed that there is no competent medical evidence of record demonstrating that the Veteran currently suffers from a hernia or any residuals thereof.  Post-service treatment records are silent for any findings or diagnosis of a current disability related to the Veteran's reported hernia.  As was stated earlier, a current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  

In correspondence of record, the Veteran stated that his hernia began in 1984, but he did not have surgery until December 1991.  In support of his contention, he submitted a letter dated January 1991 from his private physician stating that the Veteran may return to work in January 1992 with the restriction of no heavy lifting.  Post-service treatment records are otherwise silent for any diagnosed disability relating to the hernia or any residuals thereof.  There is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in June 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for hernia, status-post surgical repair, and the claim is denied.  38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

No further action is necessary to comply with VA's duties to notify and assist the Veteran for the issue of entitlement to service connection for hernia, status-post surgical repair, as secondary to bronchiectasis because the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant substantially compliant notice by letters dated in March 2006, June 2006, and August 2006. 

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  Regarding the request to reopen the claim for service connection for a lung condition, the RO afforded the appellant a physical examination and obtained a medical opinion as to the etiology and severity of his lung condition.  Regarding the claim for service connection for a hernia, VA need not obtain an examination as the evidentiary record does not show that the Veteran currently suffers from a hernia or any related residuals of the surgical repair.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for lung condition, to include chronic obstructive pulmonary disease (COPD), asthma, and bronchiectasis.  The claim to reopen is denied. 

Service connection for a hernia, status-post surgical repair, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


